DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim1-5 and 7-20 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or in combination or render obvious a mobile cart configured for travel on a surface, the mobile cart comprising: 
at least one wheel caster configured to cause the mobile cart to travel on the surface; 
a frame comprising: 
a bottom defining a quadrilateral shape; 
four sides protruding upward from the bottom according to the quadrilateral shape, the bottom and four sides defining an interior cavity of the frame; and 
a top having a perimeter defining an opening to the interior cavity to receive items placed in the interior cavity, the top of the frame being disposed in a substantially horizontal plane; 
a bag located in the interior cavity of the frame to hold items; 
a first capture assembly coupled to the frame proximate to a first corner of the perimeter and angled such that a first optical axis of the first capture assembly is directed upward from the substantially horizontal plane, the first capture assembly comprising a first time-of-flight (ToF) sensor, a first camera, and a first light emitting diode (LED); 
a second capture assembly coupled to the frame proximate to a second corner of the perimeter and angled such that a second optical axis of the second capture assembly is directed upward from the substantially horizontal plane, the second capture assembly comprising a second ToF sensor, a second camera, and a second LED; 
a third capture assembly coupled to the frame proximate to a third corner of the perimeter and angled such that a third optical axis of the third capture assembly is directed upward from the substantially horizontal plane, the third capture assembly comprising a third ToF sensor, a third camera, and a third LED; 
a fourth capture assembly coupled to the frame proximate to a fourth corner of the perimeter and angled such that a fourth optical axis of the fourth capture assembly is directed upward from the substantially horizontal plane, the fourth capture assembly comprising a fourth ToF sensor, a fourth camera, and a fourth LED, 
wherein: 
the first ToF sensor, the second ToF sensor, the third ToF sensor, and the fourth ToF sensor are configured to generate sensor data indicating movement of items above the top of the frame; 
the first camera, the second camera, the third camera, and the fourth camera are configured to generate image data representing items moved above the top of the frame; and 
the first LED, second LED, third LED, and fourth LED are configured, when activated, to emit light towards the interior of the perimeter; one or more processors; and 
one or more computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to: 
receive sensor data generated by at least one of the first ToF sensor, the second ToF sensor, the third ToF sensor, or the fourth ToF sensor; 
detect, based at least in part on the sensor data, an item moving above the top of the frame prior to the item being placed into the bag; 
at least partly responsive to detecting the movement of the item: 
cause at least one of the first LED, the second LED, the third LED, or the fourth LED to emit light; and 
cause at least one of the first camera, the second camera, the third camera, or the fourth camera to generate image data of the item above the top of the frame and prior to the item being placed into the bag; 
determine, using the image data, an item identifier associated with the item; and
store an association between the item identifier and a listing of previously stored item identifiers for the mobile cart.
Mallesan et al. (US 20180197218), and further in view of Stawar et al. (US 20080231432), Utsumi (US 20200034614), DeLean (US 20150371520), and Chien (US 20190230324) are the closest prior art relating to the applicant’s claimed invention.

Mallesan teaches wheels on the shopping cart, basket of shopping cart with holding area that includes interior of a basket, sensors with multiples cameras attached to the frame, motion sensors, weight sensors, light sensors, or a combination of sensors to detect physical movement, cameras attached to the frame, activation of cameras by sensors, and creating a product list based on the identified items.  However, Mallesan does not teach a wheel caster, a first, second, third, or fourth capture assembly proximate to the corner of the perimeter with time of flight sensor, camera, and light emitting diode, a bag located in the interior cavity of the frame to hold items, or causing at least one of the first to fourth cameras to generate image data of the item above the top of the frame and prior to being placed into the bag.

Stawar teaches a wheel caster, but does not teach a first, second, third, or fourth capture assembly proximate to the corner of the perimeter with time of flight sensor, camera, light emitting diode, a bag located in the interior cavity of the frame to hold items, or causing at least one of the first to fourth cameras to generate image data of the item above the top of the frame and prior to being placed into the bag.

Utsumi teaches cameras that capture item images at different perspective angles (downward, upward, side views), detection of movement above.  However, Utsumi does 

Chien teaches a project assembly for LED light device having more than one function including an LED assembly, motion sensor, and camera, activating the LED to emit light towards movement.  However, Chien does not teach the capture assemblies proximate to the four corners of the perimeter, a bag located in the interior cavity of the frame to hold items, or causing at least one of the first to fourth cameras to generate image data of the item above the top of the frame and prior to being placed into the bag.  

DeLean teaches placing a camera in each corner of the room in order to detect images of the monitored area from different angles but does not teach a bag located in the interior cavity of the frame to hold items, or causing at least one of the first to fourth cameras to generate image data of the item above the top of the frame and prior to being placed into the bag.

With respect to claim 4, the prior art of record fails to disclose singly or in combination or render obvious A mobile apparatus comprising: 
a frame comprising: 
a bottom having a perimeter; 
one or more sides coupled to and extending up from at least a portion of the perimeter of the bottom, the bottom and the one or more sides defining an interior cavity; and 
a top having a perimeter that defines an opening to the interior cavity; 
a proximity sensor coupled to the frame and configured to detect objects above the perimeter of the top of the frame; 
a light source coupled to the frame and configured to, when activated, emit light toward an interior of the perimeter of the top of the frame; 
an imaging device coupled to the frame and angled such that an optical axis of the imaging device is directed above the perimeter of the top of the frame; 
a wheel frame having a top and a bottom, the wheel frame coupled to the frame and disposed below the bottom of the frame; 
a vertical member extending downward from the bottom of the frame to the top of the wheel frame; 
at least one wheel caster coupled to the bottom of the wheel frame; and 
a battery pack assembly coupled to the top of the wheel frame and disposed below the bottom of the frame, the battery pack assembly comprising one or more batteries that provide power to the proximity sensor, the light source, and the imaging device.
Mallesan et al. (US 20180197218), Chien (US 20190230324), Utsumi et al. (US 20200034614), and Stawar (US 20080231432) are the closest prior art relating to the applicant’s claimed invention.


However, Mallesan does not explicitly teach a proximity sensor configured to detect objects above the perimeter of the top of the frame, a light source coupled to the frame and configured to, when activated, emit light toward an interior of the perimeter of the top of the frame, an imaging device angled such that an optical axis of the imaging device is directed above the perimeter of the top of the frame, a wheel frame having a top and a bottom, the wheel frame coupled to the frame and disposed below the bottom of the frame, at least one caster coupled to the bottom of the wheel frame, and a battery pack assembly coupled to the top of the wheel frame and disposed below the bottom of the frame, wherein the battery pack provides power to the proximity sensor, the light source, and the imaging device.

Chien teaches a project assembly for LED light device having more than one functions including an LED assembly, motion sensor, and digital camera, wherein the motion sensor may be operable to trigger the light beam, and a battery connected to the base.  
However, Chien does not explicitly teach a proximity sensor configured to detect objects above the perimeter of the top of the frame, an imaging device angled such that an optical axis of the imaging device is directed above the perimeter of the top of the frame, a wheel frame having a top and a bottom, the wheel frame coupled to the frame 

Utsumi teaches cameras that capture the item images at different perspective angles (downward, upward, side views, off horizontal, etc.).  However, Utsumi does not explicitly teach a proximity sensor configured to detect objects above the perimeter of the top of the frame, an imaging device angled such that an optical axis of the imaging device is directed above the perimeter of the top of the frame, a wheel frame having a top and a bottom, the wheel frame coupled to the frame and disposed below the bottom of the frame, at least one caster coupled to the bottom of the wheel frame, a battery pack coupled to the top of the wheel frame and disposed below the bottom of the frame, or a battery pack that provides power to the proximity sensor, the light source, and the imaging device.

Stawar teaches wheels or caster coupled to the bottom of a base, and controlling the power source on or off to make the LED light source to change for cost saving.  However, Stawar does not explicitly teach a proximity sensor configured to detect objects above the perimeter of the top of the frame, an imaging device angled such that an optical axis of the imaging device is directed above the perimeter of the top of the frame, a wheel frame having a top and a bottom, the wheel frame coupled to the frame and disposed below the bottom of the frame, at least one caster coupled to the bottom 

With respect to claim 13, the prior art of record fails to disclose singly or in combination or render obvious A mobile apparatus comprising:
a frame comprising: 
a bottom having a perimeter; 
one or more sides coupled to and extending up from at least a portion of the perimeter of the bottom, the bottom and the one or more sides defining an interior cavity; and 
a top having a perimeter that defines an opening to the interior cavity, the top of the frame being disposed in a plane; 
a bag located in the interior cavity of the frame to hold items; 
a light source coupled to the frame and configured to, when activated, emit light toward an interior of the perimeter of the top of the frame; 
an imaging device coupled to the frame and angled such that an optical axis of the imaging device is directed above the top of the frame; 
one or more processors; and 
one or more computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to: 
cause the imaging device to generate image data representing an item above the perimeter of prior to the item being placed into the bag; 
determine, using the image data, an item identifier associated with the item; and 
store an indication of the item identifier.
Mallesan et al. ("Mallesan" US 20180197218), and further in view of Phillips et al. ("Phillips" US 20170158215), Utsumi ("Utsumi" US 20200034614), and Chien ("Chien" US 20190230324). are the closest prior art relating to the applicant’s claimed invention.

Mallesan teaches a basket of shopping cart, a sensor to detect physical movement or changes within the cart, cameras attached to the frame collecting images of the inside (or storage areas) of the cart, capturing images by different cameras at different positions relative to the holding and are captured proximate in time to detecting an activity that places an object into the holding area, processing images to identify objects in the cart and matching an object with an SKU, and creating a product list including an item description, price, and SKU for each identified object.
However, Mallesan does not explicitly teach a top of the frame being disposed in a plane, a bag located in the interior cavity of the frame to hold items, a light source coupled to the frame and configured, when activated, emit a light toward an interior of the perimeter of the top of the frame, an imaging device angled such that an optical axis toward an interior of the perimeter of the top of the frame, or generating image data representing an item above the perimeter of prior to the item being placed into the bag.

Phillips teaches a small rack for holding shopping bags, wherein the user may remove shopping bags from the rack and place items in them while the bags are 

Chien teaches a project assembly for LED light device having more than one functions including an LED assembly, motion sensor, and digital camera, wherein the motion sensor may be operable to trigger the light beam, and a battery connected to the base.  However, Chien does not explicitly teach a top of the frame being disposed in a plane, a bag located in the interior cavity of the frame to hold items, a light source coupled to the frame and configured, when activated, emit a light toward an interior of the perimeter of the top of the frame, an imaging device angled such that an optical axis toward an interior of the perimeter of the top of the frame, or generating image data representing an item above the perimeter of prior to the item being placed into the bag.

Utsumi teaches cameras capturing item images at different perspective angles (downward, upward, side views, off horizontal, etc.).  However, Utsumi does not explicitly teach a top of the frame being disposed in a plane, a bag located in the interior cavity of the frame to hold items, a light source coupled to the frame and configured, when activated, emit a light toward an interior of the perimeter of the top of the frame, 

Claims 2, 3, 5, 7-12, and 14-21 are allowable as dependent from the allowable claims 1, 4, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426